Citation Nr: 1607560	
Decision Date: 02/26/16    Archive Date: 03/04/16

DOCKET NO.  14-24 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a breathing condition to include as due to an undiagnosed illness.

2.  Entitlement to service connection for sleep apnea to include as due to an undiagnosed illness.

3.  Service connection for right index finger, joint aches and pains with swelling as due to an undiagnosed illness. 

4.  Entitlement to service connection for a disability of the left index finger, joint aches and pain with swelling as due to an undiagnosed illness.

5.  Entitlement to service connection for a disability of the right thumb, joint aches and pain with swelling as due to an undiagnosed illness.

6. Entitlement to service connection for a disability of the left thumb, joint aches and pain with swelling as due to an undiagnosed illness. 

7.  Entitlement to service connection for a disability of the right long finger joint aches and pain with swelling as due to an undiagnosed illness. 

8.  Entitlement to service connection for a disability of the left long finger joint aches and pain with swelling as due to an undiagnosed illness. 

9.  Entitlement to service connection for a disability of the right ring finger joint aches and pain with swelling as due to an undiagnosed illness. 

10.  Entitlement to service connection for a disability of the left ring finger joint aches and pain with swelling as due to an undiagnosed illness. 

11.  Entitlement to service connection for a disability of the right little finger joint aches and pain with swelling as due to an undiagnosed illness. 

12.  Entitlement to service connection for a disability of the left little finger joint aches and pain with swelling as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran had active military service from March 1976 to June 1979, October 1992 to May 1993, September 16, 2002 to September 30, 2002, and from April 2008 to November 2008.  He had additional service with the Air National Guard.

These matters initially came before the Board of Veterans' Appeals (Board) from a September 2013 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Muskogee, Oklahoma. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for a neck, shoulder, elbows, knees, back, feet and toes disability have been raised by the record in a June 2014 letter attached to the VA Form 9 dated that same month, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

After a careful review of the evidence of record, the Board finds that additional development is needed prior to deciding the claim.

The record reflects the Veteran served with the Air National Guard through May 2011.  Active duty service dates have been confirmed through December 2004.  A DD 214 shows that the Veteran had active service from April 2008 to November 2011.  However, aside from that period from April 2008 to November 2008, the Veteran's service status from December 2004 through his separation in May 2011 has not been confirmed.  An effort should be made to confirm periods of active duty service from December 2004 to May 2011.  

In a June 2014 letter submitted with the VA Form 9, the Veteran stated that he continued to be treated by Dr. Matthew Stevens and that he wanted additional treatment records from him to be obtained.  A review of the file shows that records from Dr. Stevens have been associated only through December 2012.  On remand, appropriate attempts should be made to obtain the outstanding records.  

The Veteran was afforded a VA examination in September 2013 for his sleep apnea.  At the time, the examiner opined that the Veteran's sleep apnea is less likely as not related to environmental exposures acquired in the military and more likely due to his 73 pound weight gain over the years.  The examiner had noted that the Veteran weighed 180 pounds at entrance into service and in 2012 weighed 253 pounds for a total weight gain of 73 pounds.  The examiner cited no medical treatises or studies for the reasoning provided.

The Veteran has argued that his weight gain occurred over the course of decades and that the examiner is comparing his weight at 18 years of age when he was not fully developed and his current weight.  He further noted that records show that his weight remained the same for a few years prior to the diagnosis.  

The Board is troubled by the provided reasoning and finds that a clarifying opinion is needed.  Indeed, the noted weight gain occurred over the course of 35 years.  The Veteran entered service in 1976.  The examiner did not specify whether there is a specific amount of weight gain that needs to occur which would generally contribute to developing sleep apnea.  Furthermore, the examiner did not specify whether the amount of time during which the weight gain occurred would make a difference.  A clarification on these matters is needed, particularly because sleep apnea was diagnosed in 2011 and the record shows at the time the Veteran weighed 236 pounds and therefore the actual weight gain is 52 pounds over the course of three decades from entrance into service to date of diagnosis.  Finally, the examiner did not address the Veteran's reports of sleep problems while deployed and continuity of symptoms since the deployment.  Significantly, at the time of the diagnosis in February 2011, the Veteran was diagnosed with severe sleep apnea.  The examiner did not discuss in the opinion whether the Veteran could have had sleep apnea prior to the diagnosis in February 2011 which had not been diagnosed.  Therefore, the Board finds that a clarification opinion would be helpful in the instant case.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should contact the appropriate agencies to confirm all periods of active duty service from December 2004 to May 2011.  All efforts to confirm the active duty periods should be clearly documented in the claims file.

2. The AOJ should contact the Veteran and request that he provide an updated release of information form for Dr. Mathew Stevens with the address and dates of treatment, and for any other physician who has been treating him for his breathing problems, his sleep apnea, and his joint pains.  After the Veteran has submitted the appropriate release of information forms, all identified records not already on file should be requested and associated with the claim file.  All efforts to obtain the identified records should be clearly noted.

3.  After the above development has been completed, return the file to the September 2013 VA examiner and request that a clarification opinion be provided as to the etiology of sleep apnea.  The examiner should review any and all treatment records to include any records newly associated with the claim file.  The examiner should state in the report that a review of all the records has been conducted.  


Specifically, the examiner should:

(a)  Clarify whether there is a specific amount of weight gain which creates a risk for developing sleep apnea, and whether the length of time elapsed for the weight gain makes any difference in that risk.  It is noted that the total weight gain for the Veteran was 56 pounds and not 73 pounds as noted in the examination report, and the weight gain occurred over a period of over three decades.  

(b)  Comment on the amount of weight gained by the Veteran and the length of time during which the weight gain occurred and whether under those circumstances, the noted weight gain would still be a contributing factor for developing sleep apnea.  

(c)  Comment on the significance, if any, of Veteran's reports of sleep problems during his deployment in 2008 and since then.  It is noted that at the time of diagnosis, in February 2011, the Veteran was diagnosed with severe sleep apnea.  

(d)  Opine as to whether sleep apnea was present in 2008 when the Veteran first reported problems sleeping, or whether such etiology is unlikely.  

To the extent possible, the examiner should cite to any studies or medical treatises available in support of any opinion rendered.  A complete rationale for any opinion rendered should be provided.  

4. After completing the requested actions and any additional notification and/or development deemed warranted, the claims on appeal must be re-adjudicated in light of all pertinent evidence and legal authority.  If any benefit sought is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time for response before the claims file is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





